Exhibit 10.23
CRESTWOOD MIDSTREAM PARTNERS, LP
THIRD AMENDED AND RESTATED 2007 EQUITY PLAN

 



--------------------------------------------------------------------------------



 



CRESTWOOD MIDSTREAM PARTNERS, LP
THIRD AMENDED AND RESTATED 2007 EQUITY PLAN

                  SECTION       PAGE        
 
          1.    
Purpose
    1     2.    
Term
    1     3.    
Definitions
    1     4.    
Units Available Under Plan
    6     5.    
Options
    6     6.    
Appreciation Rights
    7     7.    
Restricted Units
    9     8.    
Phantom Units
    10     9.    
Performance Units and Performance Bonuses
    11     10.    
Awards to Eligible Directors
    12     11.    
Transferability
    13     12.    
Adjustments
    13     13.    
Fractional Units
    14     14.    
Withholding Taxes
    14     15.    
Administration of the Plan
    14     16.    
Amendments and Other Matters
    15     17.    
Governing Law
    16  

 



--------------------------------------------------------------------------------



 



CRESTWOOD MIDSTREAM PARTNERS, LP
THIRD AMENDED AND RESTATED 2007 EQUITY PLAN
     The Crestwood Midstream Partners, LP 2007 Equity Plan (the “Plan”) was
adopted by Crestwood Midstream Partners, LP, a Delaware limited partnership (the
“Partnership”), effective as of July 24, 2007. The Partnership amended and
restated the Plan effective as of November 4, 2009 and December 31, 2009, and
again amends and restates the Plan effective as of November 10, 2010.
     1. Purpose. The Plan is intended to promote the interests of the
Partnership by providing to employees, consultants, officers and directors of
Crestwood Gas Services GP LLC, a Delaware limited liability company and the
general partner of the Partnership (the “General Partner”), and its Affiliates
incentive compensation awards based on Units. The Plan is also intended to
supplement the compensation that these individuals receive from the General
Partner and its Affiliates and to provide them incentives to promote the
interests of the Partnership and its Affiliates.
     2. Term. The Plan will terminate on the earliest of (a) the date that the
Plan is terminated in accordance with Section 16, (b) the date that Units are no
longer available for Awards under the Plan, or (c) July 24, 2017. No further
Awards will be made under the Plan on or after such date. Awards that are
outstanding on the date the Plan terminates will remain in effect according to
their terms and the provisions of the Plan.
     3. Definitions. The following terms, when used in the Plan with initial
capital letters, will have the following meanings:
     (a) Affiliate means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     (b) Appreciation Right means a right granted pursuant to Section 6.
     (c) Award means a grant of Appreciation Rights, Options, Phantom Units,
Performance Units or a Performance Bonus, or the grant or sale of Restricted
Units, and includes any tandem DERs granted with respect to a Phantom Unit or
Performance Unit.
     (d) Board means the Board of Directors of the General Partner.
     (e) Change in Control means the occurrence of an event described in (i),
(ii) or (iii) below:
     (i) The General Partner ceases to be controlled by the Company or one or
more Affiliates of the Company and a majority of the Board of Directors of the
General Partner thereafter ceases to be comprised of Incumbent Directors;

 



--------------------------------------------------------------------------------



 



     (ii) The consummation of a reorganization, merger or consolidation of the
Partnership or sale or other disposition of all or substantially all of the
consolidated assets of the Partnership (a “Partnership Transaction”) immediately
after which the voting power of the equity securities of the Partnership
outstanding immediately prior to such Partnership Transaction do not continue to
represent (either by remaining outstanding or by being converted into equity
securities having voting power in the entity surviving, resulting from, or
succeeding to all or substantially all of the Partnership’s consolidated assets
as a result of such Partnership Transaction or any parent of such entity) at
least 50% of the combined voting power of the then outstanding equity securities
of (A) the entity surviving, resulting from, or succeeding to all or
substantially all of the Partnership’s consolidated assets as a result of such
Partnership Transaction or (B) any parent of any such entity (including, without
limitation, an entity which as a result of such transaction owns the Partnership
or all or substantially all of the Partnership’s assets either directly or
through one or more subsidiaries); or
     (iii) The occurrence of any of the following events while the General
Partner is controlled by the Company or one or more Affiliates of the Company:
          (A) Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) is or becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
50% or more of the combined voting power of the then-outstanding Voting
Securities of the Company; provided, however, that the following acquisitions
will not constitute a Change in Control: (1) any acquisition of Voting
Securities of the Company directly from the Company that is approved by a
majority of the Incumbent Crestwood Directors; (2) any acquisition of the Voting
Securities of the Company by the Company or an Affiliate of the Company; (3) any
acquisition of Voting Securities of the Company by the trustee or other
fiduciary holding securities under any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Affiliate of the Company; or
(4) any acquisition of Voting Securities of the Company by First Reserve
Corporation, or any investment fund over which it maintains voting control, or
Robert G. Phillips, or their respective successors, assigns, designees, heirs,
beneficiaries, trusts, estates or controlled affiliates;
          (B) A majority of the Board of Directors of the General Partner ceases
to be comprised of Incumbent Crestwood Directors;
          (C) The consummation of a reorganization, merger or consolidation of
the Company or sale or other disposition of all or substantially all of the
consolidated assets of the Company (each, a “Business Combination Transaction”)
immediately after which the Voting Securities of the Company outstanding
immediately prior to such Business Combination Transaction do not continue to
represent (either by remaining outstanding or by being converted into equity
securities having voting power in the entity surviving, resulting from, or
succeeding to all or substantially all of the Company’s consolidated assets as a

2



--------------------------------------------------------------------------------



 



result of such Business Combination Transaction or any parent of such entity) at
least 50% of the combined voting power of the then outstanding equity securities
having voting power in (1) the entity surviving, resulting from, or succeeding
to all or substantially all of the Company’s consolidated assets as a result of
such Business Combination Transaction or (2) any parent of any such entity
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets, either
directly or through one or more subsidiaries; or
          (D) The General Partner, or one or more Affiliates of the Company,
ceases to be the general partner of the Partnership.
     (f) Code means the Internal Revenue Code of 1986, as in effect from time to
time.
     (g) Committee means the committee established by the Board pursuant to
Section 15 to administer the Plan or, with respect to the administration of
Section 10, the Board. If no committee has been established by the Board to
administer the Plan pursuant to Section 15, “Committee” means the Board.
     (h) Company means Crestwood Holdings, LLC, a Delaware limited liability
company.
     (i) Consultant means an individual, other than an Employee or Eligible
Director, who performs services for the Partnership, the General Partner or an
Affiliate of either of them.
     (j) Date of Grant means the date specified by the Committee on which an
Award will become effective.
     (k) Deferral Period means the period of time during which Phantom Units are
subject to deferral limitations.
     (l) DER means a contingent right, granted in tandem with a specific Phantom
Unit or Performance Unit, to receive an amount in cash equal to, and at the same
time as, the cash distributions made by the Partnership with respect to a Unit
during the period such Phantom Unit or Performance Unit is outstanding.
     (m) Eligible Director means a member of the Board who is not an Employee.
     (n) Employee means an employee or officer of the General Partner or its
Affiliates who performs services for the Partnership, the General Partner or an
Affiliate of either of them.
     (o) Evidence of Award means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee which sets
forth the terms and conditions of an Award. An Evidence of Award may be in any
electronic

3



--------------------------------------------------------------------------------



 



medium, may be limited to a notation on the books and records of the Partnership
and need not be signed by a representative of the Partnership or a Participant.
     (p) Exchange Act means the Securities Exchange Act of 1934, as amended.
     (q) Grant Price means the price per Unit at which an Appreciation Right is
granted.
     (r) Incumbent Directors means the individuals who, as of October 1, 2010,
are directors of the General Partner, and any individual becoming a director of
the General Partner subsequent to such date whose election, nomination for
election by the General Partner’s members, or appointment, was approved by a
vote of a majority of the then Incumbent Directors (either by a specific vote or
by approval of the proxy statement of the General Partner in which such person
is named as a nominee for director, without objection to such nomination).
     (s) Incumbent Crestwood Directors means the individuals whose election,
nomination for election by the Company’s stockholders, or appointment, was
approved by a vote of a majority of the then Incumbent Crestwood Directors
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination).
     (t) Management Objectives means the measurable performance objectives, if
any, established by the Committee for a Performance Period that are to be
achieved with respect to an Award. Management Objectives may be described in
terms of company-wide objectives (i.e., the performance of the Partnership and
all of its subsidiaries) or in terms of objectives that are related to the
performance of the individual Participant or of the division, subsidiary,
department, region or function within the Partnership or an Affiliate of the
Partnership in which the Participant receiving the Award is employed or on which
the Participant’s efforts have the most influence. The achievement of the
Management Objectives established by the Committee for any Performance Period
will be determined without regard to the effect on such Management Objectives of
any acquisition or disposition by the Partnership of a trade or business, or of
substantially all of the assets of a trade or business, during the Performance
Period and without regard to any change in accounting standards by the Financial
Accounting Standards Board or any successor entity.
     If the Committee determines that, as a result of a change in the business,
operations, corporate structure or capital structure of the Partnership (other
than an acquisition or disposition described in the first paragraph of this
Section 3(v)), or the manner in which the Partnership conducts its business, or
any other events or circumstances, the Management Objectives are no longer
suitable, the Committee may in its discretion modify such Management Objectives
or the related minimum acceptable level of achievement, in whole or in part,
with respect to a Performance Period as the Committee deems appropriate and
equitable.

4



--------------------------------------------------------------------------------



 



     (u) Market Value per Unit means, at any date, the closing sales price of a
Unit on that date (or, if there are no sales on that date, the last preceding
date on which there was a sale) on the principal national securities exchange or
in the principal market on or in which the Units are traded. In the event that
the Units are not traded on such an exchange or market at the time a
determination is to be made hereunder, the determination will be made in good
faith by the Committee.
     (v) Option means the right to purchase Units upon exercise of an option
granted pursuant to Section 5.
     (w) Option Price means the purchase price per Unit payable on exercise of
an Option.
     (x) Participant means a person who is selected by the Committee to receive
an Award under the Plan and who at that time is an Employee, Consultant or
Eligible Director.
     (y) Performance Bonus means an Award expressed in units, where a unit is
equivalent to $1.00 (or such other value as the Committee determines) granted
pursuant to Section 9.
     (z) Performance Period means, with respect to an Award, a period of time
within which the Management Objectives relating to such Award are to be
measured. The Performance Period will be established by the Committee at the
time of the Award.
     (aa) Performance Unit means a bookkeeping entry that records the equivalent
of one Unit awarded pursuant to Section 9.
     (bb) Person means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
     (cc) Phantom Units means an Award granted pursuant to Section 8 or
Section 10.
     (dd) Restricted Units means Units granted or sold pursuant to Section 7 as
to which neither the ownership restrictions nor the restrictions on transfer
have expired.
     (ee) Rule 16b-3 means Rule 16b-3 under Section 16 of the Exchange Act as
amended (or any successor rule to the same effect), as in effect from time to
time.
     (ff) Spread means the excess of the Market Value per Unit on the date an
Appreciation Right is exercised over (i) the Option Price provided for in the
Option granted in tandem with the Appreciation Right or (ii) if there is no
tandem Option, the Grant Price provided for in the Appreciation Right, in either
case multiplied by the number of Units in respect of which the Appreciation
Right is exercised.

5



--------------------------------------------------------------------------------



 



     (gg) UDR means a distribution made by the Partnership with respect to a
Restricted Unit.
     (hh) Unit means a common unit of the Partnership.
     (ii) Voting Securities of the Company means the securities entitled to vote
generally in the election of directors of the Company or persons who serve
similar functions.
     4. Units Available Under Plan. As of the close of business on November 4,
2009, the aggregate number of Units that may be (i) subject to an Award of
Appreciation Rights or Options, and (ii) issued or transferred as Restricted
Units and released from all restrictions or in payment of Performance Units,
Performance Shares or Phantom Units will not exceed in the aggregate 750,000.
Any Units delivered pursuant to an Award will consist, in whole or in part, of
Units acquired in the open market or from any Affiliate of the Partnership or
any other Person, newly issued Units or any combination of the foregoing, as
determined by the Committee in its discretion. The number of Units available
under this Section 4 will be subject to adjustment as provided in Section 12 and
will be further adjusted to include Units that relate to Awards that (i) expire
or are forfeited, (ii) are withheld or tendered in payment of the Option Price
with respect to an Option or in satisfaction of the taxes required to be
withheld in connection with any Award granted under the Plan or (iii) are
subject to an Appreciation Right that are not transferred to a Participant upon
exercise of the Appreciation Right. There will not be any limitation on the
number of Awards that may be granted and paid in cash, and any Units allocated
to an Award payable in cash or Units will, to the extent paid in cash, be again
available for delivery under the Plan with respect to other Awards.
     5. Options. The Committee may from time to time authorize grants of options
to any Participant to purchase Units upon such terms and conditions as it may
determine in accordance with this Section 5. Each grant of Options may utilize
any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:
     (a) Each grant will specify the number of Units to which it relates.
     (b) Each grant will specify the Option Price, which will not be less than
100% of the Market Value per Unit on the Date of Grant.
     (c) Each grant will specify whether the Option Price will be payable (i) in
cash or by check acceptable to the General Partner, (ii) with the consent of the
Committee, by the actual or constructive transfer of Units owned by the
Participant and having an aggregate Market Value per Unit at the date of
exercise equal to the aggregate Option Price, (iii) with the consent of the
Committee, by authorizing the withholding of a number of Units otherwise
issuable to the Participant having an aggregate Market Value per Unit on the
date of exercise equal to the aggregate Option Price or (iv) by a combination of
such methods of payment; provided, however, that the payment methods described
in clauses (ii) and (iii) will not be available at any time that the Partnership
is prohibited from purchasing or acquiring such Units.

6



--------------------------------------------------------------------------------



 



     (d) To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
of some or all of the Units to which such exercise relates.
     (e) Successive grants may be made to the same Participant whether or not
any Options or other Awards previously granted to such Participant remain
unexercised or outstanding.
     (f) Each grant will specify the required period or periods of continuous
service by the Participant with the General Partner or its Affiliates that are
necessary before the Options or installments thereof will become exercisable.
     (g) Any grant may specify the Management Objectives that must be achieved
as a condition to the exercise of the Options.
     (h) Any grant may provide for the earlier exercise of the Options in the
event of a Change in Control or other similar transaction or event.
     (i) On or after the Date of Grant, the Committee may provide for the
payment to the Participant of distribution equivalents thereon in cash or Units
on a current, deferred or contingent basis.
     (j) No Options will be exercisable more than ten years from the Date of
Grant, unless the Evidence of Award provides for an extended exercise period in
the event of death, disability or retirement.
     (k) The Committee will have the right to substitute Appreciation Rights for
outstanding Options granted to one or more Participants, provided the terms and
the economic benefit of the substituted Appreciation Rights are at least
equivalent to the terms and economic benefit of such Options, as determined by
the Committee in its discretion.
     (l) Any grant may provide for the effect on the Options or any Units
issued, or other payment made, with respect to the Options of any conduct of the
Participant determined by the Committee to be injurious, detrimental or
prejudicial to any significant interest of the Partnership or any of its
Affiliates.
     (m) Each grant will be evidenced by an Evidence of Award, which may contain
such terms and provisions, consistent with the Plan, as the Committee may
approve, including without limitation provisions relating to the Participant’s
termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.
     6. Appreciation Rights. The Committee may also from time to time authorize
grants to any Participant of Appreciation Rights upon such terms and conditions
as it may determine in accordance with this Section 6. Appreciation Rights may
be granted in tandem with Options or separate and apart from a grant of Options.
An Appreciation Right will be a right of the Participant to receive from the
Partnership upon exercise an amount which will be determined by the Committee at
the Date of Grant and will be expressed as a percentage of the

7



--------------------------------------------------------------------------------



 



Spread (not exceeding 100%) at the time of exercise. An Appreciation Right
granted in tandem with an Option may be exercised only by surrender of the
related Option. Each grant of an Appreciation Right may utilize any or all of
the authorizations, and will be subject to all of the requirements, contained in
the following provisions:
     (a) Each grant will state whether it is made in tandem with Options and, if
not made in tandem with any Options, will specify the number of Units in respect
of which it is made.
     (b) Each grant made in tandem with Options will specify the Option Price
and each grant not made in tandem with Options will specify the Grant Price,
which in either case will not be less than 100% of the Market Value per Unit on
the Date of Grant.
     (c) Any grant may provide that the amount payable on exercise of an
Appreciation Right may be paid (i) in cash, (ii) in Units having an aggregate
Market Value per Unit equal to the Spread (or the designated percentage of the
Spread) or (iii) in a combination thereof, as determined by the Committee in its
discretion.
     (d) Any grant may specify that the amount payable to the Participant on
exercise of an Appreciation Right may not exceed a maximum amount specified by
the Committee at the Date of Grant.
     (e) Successive grants may be made to the same Participant whether or not
any Appreciation Rights or other Awards previously granted to such Participant
remain unexercised or outstanding.
     (f) Each grant will specify the required period or periods of continuous
service by the Participant with the General Partner or its Affiliates that are
necessary before the Appreciation Rights or installments thereof will become
exercisable, and will provide that no Appreciation Rights may be exercised
except at a time when the Spread is positive and, with respect to any grant made
in tandem with Options, when the related Options are also exercisable.
     (g) Any grant may specify the Management Objectives that must be achieved
as a condition to the exercise of the Appreciation Rights.
     (h) Any grant may provide for the earlier exercise of the Appreciation
Rights in the event of a Change in Control or other similar transaction or
event.
     (i) On or after the Date of Grant, the Committee may provide for the
payment to the Participant of distribution equivalents thereon in cash or Units
on a current, deferred or contingent basis.
     (j) No Appreciation Right will be exercisable more than ten years from the
Date of Grant.
     (k) Any grant may provide for the effect on the Appreciation Rights or any
Units issued, or other payment made, with respect to the Appreciation Rights of
any

8



--------------------------------------------------------------------------------



 



conduct of the Participant determined by the Committee to be injurious,
detrimental or prejudicial to any significant interest of the Partnership or any
of its Affiliates.
     (l) Each grant will be evidenced by an Evidence of Award, which may contain
such terms and provisions, consistent with the Plan, as the Committee may
approve, including without limitation provisions relating to the Participant’s
termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.
     7. Restricted Units. The Committee may also from time to time authorize
grants or sales to any Participant of Restricted Units upon such terms and
conditions as it may determine in accordance with this Section 7. Each grant or
sale will constitute an immediate transfer of the ownership of Units to the
Participant in consideration of the performance of services, entitling such
Participant to ownership rights, but subject to the restrictions set forth in
this Section 7. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
     (a) Each grant or sale may be made without additional consideration or in
consideration of a payment by the Participant that is less than the Market Value
per Unit at the Date of Grant, except as may otherwise be required by law.
     (b) Each grant or sale may limit the Participant’s right to UDRs with
respect to the Restricted Units during the period in which the Restricted Units
are subject to any such restrictions.
     (c) Each grant or sale will provide that the Restricted Units will be
subject, for a period to be determined by the Committee at the Date of Grant, to
one or more restrictions, including without limitation a restriction that
constitutes a “substantial risk of forfeiture” within the meaning of Section 83
of the Code and the regulations of the Internal Revenue Service under such
section. Except as provided in Section 7(d) or 7(e), or otherwise provided by
the Committee from time to time, the restrictions imposed on Restricted Units
will not terminate at a rate that is faster than 1/3rd of the Restricted Units
on each anniversary of the Date of Grant.
     (d) Any grant or sale may specify the Management Objectives that, if
achieved, will result in the termination or early termination of the
restrictions applicable to the Restricted Units, provided that the Performance
Period associated with such Management Objectives will be a period of no less
than 12 calendar months.
     (e) Any grant or sale may provide for the early termination of any such
restrictions in the event of a Change in Control or other similar transaction or
event or the Participant’s termination of employment or service by reason of
death, disability, retirement or otherwise.
     (f) Each grant or sale will provide that during the period for which such
restriction or restrictions are to continue, the transferability of the
Restricted Units will be prohibited or restricted in a manner and to the extent
prescribed by the Committee at the Date of Grant (which restrictions may include
without limitation rights of repurchase or

9



--------------------------------------------------------------------------------



 



first refusal in favor of the Partnership or provisions subjecting the
Restricted Units to continuing restrictions in the hands of any transferee).
     (g) Any grant or sale may provide for the effect on the Restricted Units or
any Units issued free of restrictions, or other payment made, with respect to
the Restricted Units of any conduct of the Participant determined by the
Committee to be injurious, detrimental or prejudicial to any significant
interest of the Partnership or any of its Affiliates.
     (h) Each grant or sale will be evidenced by an Evidence of Award, which may
contain such terms and provisions, consistent with the Plan, as the Committee
may approve, including without limitation provisions relating to the
Participant’s termination of employment or other termination of service by
reason of retirement, death, disability or otherwise.
     8. Phantom Units. The Committee may also from time to time authorize grants
or sales to any Participant of Phantom Units upon such terms and conditions as
it may determine in accordance with this Section 8. Each grant or sale of a
Phantom Unit will constitute the agreement by the Partnership to issue or
transfer a Unit (or an amount in cash equal to the Market Value per Unit) to the
Participant in the future in consideration of the performance of services,
subject to the fulfillment during the Deferral Period of such conditions as the
Committee may specify. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
     (a) Each grant or sale may be made without additional consideration from
the Participant or in consideration of a payment by the Participant that is less
than the Market Value per Unit on the Date of Grant, except as may otherwise be
required by law.
     (b) Each grant or sale will provide that the Phantom Units will be subject
to a Deferral Period, which will be fixed by the Committee on the Date of Grant.
Except as provided in Section 8(c), 8(d) or 10(d), or otherwise provided by the
Committee from time to time, the Deferral Period will not terminate at a rate
that is faster than 1/3rd of the Phantom Units on each anniversary of the Date
of Grant.
     (c) Any grant or sale may specify the Management Objectives that, if
achieved, will result in the termination or early termination of the Deferral
Period, provided that the Performance Period associated with such Management
Objectives will be a period of no less than 12 calendar months.
     (d) Any grant or sale may provide for the earlier termination of the
Deferral Period in the event of a Change in Control or other similar transaction
or event or the Participant’s termination of employment or service by reason of
death, disability, retirement or otherwise.
     (e) During the Deferral Period, the Participant will not have any right to
transfer any rights under the Phantom Units, will not have any rights of
ownership in the Phantom Units and will not have any right to vote the Phantom
Units, but the Committee

10



--------------------------------------------------------------------------------



 



may on or after the Date of Grant authorize the payment of DERs on such Units in
cash or Units on a current, deferred or contingent basis.
     (f) Any grant or sale may provide for the effect on the Phantom Units or
any Units issued free of restrictions, or other payment made, with respect to
the Phantom Units of any conduct of the Participant determined by the Committee
to be injurious, detrimental or prejudicial to any significant interest of the
Partnership or any of its Affiliates.
     (g) Each grant or sale will be evidenced by an Evidence of Award, which
will contain such terms and provisions as the Committee may determine consistent
with the Plan, including without limitation provisions relating to the
Participant’s termination of employment or other termination of service by
reason of retirement, death, disability or otherwise.
     9. Performance Units and Performance Bonuses. The Committee may also from
time to time authorize grants to Participants of Performance Units and
Performance Bonuses, which will become payable upon achievement of specified
Management Objectives, upon such terms and conditions as it may determine in
accordance with this Section 9. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
     (a) Each grant will specify the number of Performance Units or the value of
the Performance Bonus to which it relates.
     (b) The Performance Period with respect to each Performance Unit and
Performance Bonus will be determined by the Committee at the time of grant.
     (c) Each grant will specify the Management Objectives that, if achieved,
will result in the payment of the Performance Units or Performance Bonus.
     (d) Each grant will specify the time and manner of payment of Performance
Units or Performance Bonuses which have become payable, which payment may be
made in (i) cash, (ii) Units having an aggregate Market Value per Unit equal to
the aggregate value of the Performance Units or Performance Bonuses which have
become payable or (iii) any combination thereof, as determined by the Committee
in its discretion at the time of payment.
     (e) Any grant of Performance Units may specify that the amount payable with
respect thereto may not exceed a maximum specified by the Committee on the Date
of Grant. Any grant of a Performance Bonus may specify that the amount payable,
or the number of Units issued, with respect to the Performance Bonus may not
exceed maximums specified by the Committee on the Date of Grant.
     (f) On or after the Date of Grant, the Committee may provide for the
payment to the Participant of DERs on Performance Units in cash or Units on a
current, deferred or contingent basis.

11



--------------------------------------------------------------------------------



 



     (g) Any grant may provide for the effect on the Performance Units or
Performance Bonus or any Units issued, or other payment made, with respect to
the Performance Units or Performance Bonus of any conduct of the Participant
determined by the Committee to be injurious, detrimental or prejudicial to any
significant interest of the Partnership or any of its Affiliates.
     (h) Each grant will be evidenced by an Evidence of Award, which will
contain such terms and provisions as the Committee may determine consistent with
the Plan, including without limitation provisions relating to the payment of the
Performance Units or Performance Bonus in the event of a Change in Control or
other similar transaction or event and provisions relating to the Participant’s
termination of employment or other termination of service.
     10. Awards to Eligible Directors.
     (a) On the first business day of each calendar year each Eligible Director
(i) will receive a grant of Phantom Units in lieu of cash compensation of
$50,000, and (ii) may elect to receive an additional grant of Phantom Units in
lieu of additional cash compensation of $50,000.
     (b) Each individual who first becomes an Eligible Director on a date other
than the first business day of a calendar year (i) will receive a grant of
Phantom Units in lieu of cash compensation of $50,000 (if the individual becomes
and Eligible Director prior to July 1 of any year) or $25,000 (if the individual
becomes and Eligible Director on or after July 1 of any year), and (ii) may
elect to receive a grant of Phantom Units in lieu of additional cash
compensation of $50,000 (if the individual becomes an Eligible Director prior to
July 1 of any year) or $25,000 (if the individual becomes an Eligible Director
on or after July 1 of any year). For purposes of this Section 10(b), an Eligible
Director who ceases to be a member of the Board and thereafter becomes an
Eligible Director again will be deemed to first become an Eligible Director on
the date that such individual again becomes an Eligible Director.
     (c) The number of Phantom Units to be granted to an Eligible Director under
this Section 10 will be determined by dividing the amount of cash compensation
the Phantom Units are replacing by the Market Value per Unit as of (i) the first
business day of the applicable calendar year, for Phantom Units granted under
Section 10(a), and (ii) the date on which the Eligible Director first becomes a
member of the Board, for Phantom Units granted under Section 10(b). All
elections to receive a grant of Phantom Units in lieu of cash compensation will
be made in accordance with procedures established by the Committee that are
designed to satisfy the deferral election requirements under Section 409A of the
Code and (A) with respect to Section 10(a)(ii), must be made on or prior to the
last day of the preceding calendar year, and (B) with respect to
Section 10(b)(ii), must be made within 30 days after the date the Eligible
Director first becomes eligible to participate in the Plan and will apply only
to compensation paid for services performed after the election.

12



--------------------------------------------------------------------------------



 



     (d) Each grant of Phantom Units made to an Eligible Director under this
Section 10 may utilize any or all of the authorizations, and will be subject to
all of the requirements, contained in the following provisions:
     (i) Each grant of Phantom Units under Section 10(a)(i) or 10(b)(i) will
become nonforfeitable as to 1/3rd of the total number of Units subject thereto
on the fifteenth (15th) day of January of the first three calendar years
beginning after the Date of Grant; provided, in each case, that the Eligible
Director who received the Phantom Units has remained a member of the Board
through each such date.
     (ii) Each grant of Phantom Units under Section 10(a)(ii) or 10(b)(ii) will
become nonforfeitable on the fifteenth (15th) day of January of the first
calendar year beginning after the Date of Grant; provided, in each case, that
the Eligible Director who received the grant of Phantom Units has remained a
member of the Board through such date.
     (iii) Except as provided in an Evidence of Award, upon an Eligible
Director’s ceasing to be a member of the Board prior to the end of a Deferral
Period for any reason, the Eligible Director will immediately forfeit all
nonvested Phantom Units, unless the Board, in its discretion, terminates the
Deferral Period.
     11. Transferability. No Award may be sold, pledged, assigned or transferred
in any manner other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order; provided, however, that a
Participant who is an officer of the General Partner or an Affiliate may, with
the prior approval of the Committee, transfer an Option to family members of the
Participant, including to trusts in which family members of the Participant own
more than 50% of the beneficial interests, to foundations in which family
members of the Participant or the Participant controls the management of assets
and to other entities in which more than 50% of the voting interests are owned
by family members of the Participant or the Participant. No Option or
Appreciation Right granted to a Participant will be exercisable during the
Participant’s lifetime by any Person other than the Participant or the
Participant’s guardian or legal representative or any permitted transferee.
     12. Adjustments.
     (a) The Committee will make or provide for such adjustments in (i) the
maximum number of Units specified in Section 4, (ii) the number of Units covered
by outstanding Options, Appreciation Rights, Performance Units and Restricted
Units granted under the Plan, (iii) the Option Price or Grant Price applicable
to any Options and Appreciation Rights, and (iv) the kind of securities covered
by any such Awards (including securities of another issuer), as is equitably
required to prevent dilution or enlargement of the rights of Participants that
otherwise would result from (x) any distribution (whether in the form of cash,
Units, other securities or other property), combination or exchange of Units or
other securities, recapitalization or other change in the capital structure of
the Partnership, or (y) any merger, consolidation, separation, spin-off,
split-off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets, issuance of rights or issuance of warrants to
purchase securities, or

13



--------------------------------------------------------------------------------



 



(z) any other corporate transaction or event having an effect similar to any of
the foregoing. In the event of any such transaction or event, the Committee, in
its discretion, may provide in substitution for any or all outstanding Awards
such alternative consideration as it, in good faith, may determine to be
equitable in the circumstances and may require in connection with such
substitution the surrender of all Awards so replaced.
     (b) The Committee may accelerate the payment of, or vesting with respect
to, any Award under the Plan upon the occurrence of a transaction or event
described in this Section 12; provided, however, that in the case of any Award
that constitutes a deferral of compensation within the meaning of Section 409A
of the Code, the Committee will not accelerate the payment of the Award unless
it determines in good faith that such transaction or event satisfies the
requirements of a change in control event under guidance issued by the Secretary
of the Treasury under Section 409A of the Code.
     13. Fractional Units. The Partnership will not be required to issue or
deliver any fractional Units pursuant to the Plan. The Committee may provide for
the elimination of fractions or for the settlement of fractions in cash.
     14. Withholding Taxes. To the extent that the General Partner or any of its
Affiliates is required to withhold federal, state, local or foreign taxes in
connection with any payment made or benefit realized by a Participant or other
Person under the Plan, and the amounts available for such withholding are
insufficient, it will be a condition to the receipt of such payment or the
realization of such benefit that the Participant or such other Person make
arrangements satisfactory to the Partnership for payment of the balance of such
taxes required to be withheld. In addition, if permitted by the Committee, the
Participant or such other Person may elect to have any withholding obligation
satisfied with Units that would otherwise be transferred to the Participant or
such other Person in payment of the Participant’s Award. However, without the
consent of the Committee, Units will not be withheld in excess of the minimum
number of Units required to satisfy the withholding obligation.
     15. Administration of the Plan.
     (a) The Plan will be administered the Board, unless the Board appoints a
committee consisting of two or more directors of the Board, each of whom is
intended to qualify as a “non-employee director” as defined in Rule 16b-3, to
administer the Plan. Notwithstanding the foregoing, the provisions of Section 10
will be administered by the Board.
     (b) A majority of the Committee will constitute a quorum, and the action of
the members of the Committee present at any meeting at which a quorum is
present, or acts unanimously approved in writing, will be the acts of the
Committee.
     (c) The Committee has the full authority and discretion to administer the
Plan and to take any action that is necessary or advisable in connection with
the administration of the Plan, including without limitation the authority and
discretion to interpret and construe any provision of the Plan or of any
agreement, notification or document evidencing an Award. The interpretation and
construction by the Committee of any such

14



--------------------------------------------------------------------------------



 



provision and any determination by the Committee pursuant to any provision of
the Plan or of any such agreement, notification or document will be final and
conclusive. No member of the Committee will be liable for any such action or
determination made in good faith.
     (d) To the extent permitted by applicable law, the Committee may delegate
its authority under the Plan to a subcommittee of the Committee, to one or more
committees of the Board or to one or more executive officers of the General
Partner; provided, however, that no delegation may be made of authority to take
an action which is required by Rule 16b-3 to be taken by “non-employee
directors” in order that the Plan and transactions thereunder meet the
requirements of such Rule.
     (e) It is the Committee’s intention that any Award granted under the Plan
that constitutes a deferral of compensation within the meaning of Section 409A
of the Code and the guidance issued by the Secretary of the Treasury under
Section 409A satisfy the requirements of Section 409A of the Code. In granting
such an Award, the Committee will use its best efforts to exercise its authority
under the Plan with respect to the terms of such Award in a manner that the
Committee determines in good faith will cause the Award to comply with
Section 409A of the Code and thereby avoid the imposition of penalty taxes and
interest upon the Participant receiving the Award.
     (f) If no committee is established by the Board pursuant to Section 15(a)
and, in any event, with respect to the administration of the provisions of
Section 10, the Board will have the same authority, power, duties,
responsibilities and discretion given to the Committee under the terms of the
Plan.
     16. Amendments and Other Matters.
     (a) The Plan may be amended from time to time by the Board or, with respect
to those provisions of the Plan other than Section 10, the Committee; provided,
however, that the Plan may not be amended without further approval by the
unitholders of the Partnership if such amendment would result in the Plan no
longer satisfying any applicable requirements of the New York Stock Exchange (or
the principal national securities exchange on which the Units are traded) or
Rule 16b-3.
     (b) Neither the Committee nor the Board will authorize the amendment of any
outstanding Option to reduce the Option Price without the further approval of
the unitholders of the Partnership. Furthermore, no Option will be cancelled and
replaced with Options having a lower Option Price without further approval of
the unitholders of the Partnership. The provisions of this Section 16(b) are
intended to prohibit the repricing of “underwater” Options and will not be
construed to prohibit the adjustments provided for in Section 12.
     (c) The Plan may be terminated at any time by action of the Board. The
termination of the Plan will not adversely affect the terms of any outstanding
Award.
     (d) No Units will be issued under the Plan prior to (i) the obtaining of
any approval from any governmental agency which the General Partner, in its sole
discretion,

15



--------------------------------------------------------------------------------



 



determines to be necessary or advisable, (ii) the admission of such Units to
listing on any securities exchange on which the Units may then be listed, and
(iii) the completion of any registration or other qualification of such Units
under any state or Federal law or rulings or regulations of any governmental
body which the General Partner, in its sole discretion, determines to be
necessary or advisable.
     (e) The Plan does not confer upon any Participant any right with respect to
continuance of employment or other service with the General Partner or any of
its Affiliates, nor will it interfere in any way with any right the General
Partner or any of its Affiliates would otherwise have to terminate such
Participant’s employment or other service at any time.
     (f) To the extent that the Partnership has an obligation to reimburse the
General Partner or one of its Affiliates for compensation paid to Consultants
and Employees for services rendered for the benefit of the Partnership, such
payments or reimbursement payments may be made by the Partnership directly to
the General Partner or its Affiliate and, if made to the General Partner with
respect to an Affiliate, will be received by the General Partner as agent for
the Affiliate.
     17. Governing Law. The Plan, all Awards and all actions taken under the
Plan and the Awards will be governed in all respects in accordance with the laws
of the State of Delaware, including without limitation the Delaware statute of
limitations, but without giving effect to the principles of conflicts of laws of
such State.

16